Case: 19-10788      Document: 00515612592         Page: 1     Date Filed: 10/22/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       October 22, 2020
                                  No. 19-10788                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   James Lewis,

                                                            Petitioner—Appellant,

                                       versus

   United States of America,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CV-2306


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          James Lewis, federal prisoner # 46457-177, has appealed the denial of
   his petition for a writ of habeas corpus, under 28 U.S.C. § 2241, challenging
   the computation of his sentence by the Bureau of Prisons. The district court
   determined that Lewis had received all of the credits to which he was entitled.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10788      Document: 00515612592           Page: 2   Date Filed: 10/22/2020




                                     No. 19-10788


          The entire period between the date of his arrest and the date of his
   arrival at the federal prison should have been credited, Lewis contends,
   because his federal sentence was ordered to be served concurrently with his
   state sentence. This contention is without merit and is not supported by the
   record. See 18 U.S.C. § 3585(b). The federal sentence was ordered to be
   served consecutively to any parole revocation sentence in Texas case number
   F-0756160.
          Lewis contends that he did not serve a revocation sentence and that
   the district court should have held a hearing to resolve this question. We
   have not reached these contentions. See Leverette v. Louisville Ladder Co., 183
   F.3d 339, 342 (5th Cir. 1999) (Ordinarily, “[t]his court will not consider an
   issue that a party fails to raise in the district court absent extraordinary
   circumstances.”).     Lewis contends that he was not provided with a
   revocation hearing by the state. This question has not been considered. See
   id. We note that the question whether Lewis served a revocation sentence is
   not reasonably in dispute; the record contains the “Proclamation of
   Revocation and Warrant of Arrest” concerning the revocation of Lewis’s
   parole. See United States v. Tubwell, 37 F.3d 175, 179 (5th Cir. 1994).
          Because the appeal is frivolous, it is DISMISSED. 5TH CIR. R.
   42.2. We WARN Lewis that any future frivolous, repetitive, or otherwise
   abusive filings will invite the imposition of sanctions, which may include
   dismissal, monetary sanctions, and restrictions on his ability to file pleadings
   in this court and any court subject to this court’s jurisdiction. Lewis should
   review any pending appeals and actions and move to dismiss any that are
   frivolous, repetitive, or otherwise abusive.




                                          2